Title: From Thomas Jefferson to Jones & Howell, 7 February 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington Feb. 7. 08
                  
                  I inclose you an order of the bank of the US. of this place on that of Philadelphia for 111. D 34 c now due, and tender you the assurances of my friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               